             Case 3:18-cv-06155-JCS Document 106-4 Filed 07/19/21 Page 1 of 3




     LAW OFFICES OF YOLANDA HUANG
 1
     YOLANDA HUANG, SBN 104543
 2   528 Grand Avenue
     Oakland, CA 94610
 3   Telephone: (510) 329-2140
     Facsimile: (510) 580-9410
 4
     E-Mail: yhuang.law@gmail.com
 5
 6   STANLEY GOFF (Bar No. 289564)
     LAW OFFICE OF STANLEY GOFF
 7   15 Boardman Place Suite 2
     San Francisco, CA 94103
 8   Telephone: (415) 571-9570
     Email: scraiggoff@aol.com
 9
     Fulvio F. Cajina, Esq. (SBN 289126)
10   LAW OFFICE OF FULVIO F. CAJINA
     528 Grand Ave.
11   Oakland, CA 94610
12   Telephone: (415) 601-0779
     Email: fulvio@cajinalaw.com
13
     Attorneys for Plaintiffs
14
15                                        UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
17                                   SAN FRANCISCO/OAKLAND DIVISION

18   CANDIDO ZAYAS, et al., on behalf of             CASE NO.: 3:18 -CV-06155 – ZAYAS
     themselves individually and others similarly
19
     situated, as a class and Subclass,
20                                                   DECLARATION OF FULVIO F. CAJINA IN
                            Plaintiffs,              SUPPORT OF MOTION FOR ATTORNEYS’
21                  vs.                              FEES AND COSTS
22
     SAN FRANCISCO COUNTY SHERIFF’S
23                                                   Hearing Date:     September 3, 2021
     DEPARTMENT, et al.
                                                     Time:             9:30 a.m.
24                                                   Place:            Via Zoom
                           Defendants.
25                                                   Trial Date:       Not set.
26
27
28


                                                     1
             Case 3:18-cv-06155-JCS Document 106-4 Filed 07/19/21 Page 2 of 3




 1          I, Fulvio F. Cajina, declare:
 2          1.        I am an attorney admitted to practice before this Court and am counsel for plaintiffs in
 3   the JOHNSON and ZAYAS matters.
 4          2.        I am a member of the California Bar and am admitted to practice before the United
 5   States Court of Appeals for the Ninth Circuit, the Northern District, Central District and Eastern
 6
     District federal courts in California. I am a 2006 graduate of Cornell Law School and practiced as a
 7
     corporate associate for several years in New York City. Since 2013, I have maintained a solo practice
 8
     in civil rights litigation in the San Francisco Bay Area. In that capacity, I have represented many
 9
     clients successfully, obtaining several seven figure settlements in civil rights cases.
10
            3.        In just 2021, I have reached settlements exceeding $18,000,000 on behalf of clients,
11
     including a $5.3 million settlement on behalf of the family of a young man who was shot and killed
12
     by police.
13
            4.        Together with co-counsel in this case, we have obtained a very good outcome – a $2.1
14
15   million settlement – in a case where damages were hotly disputed by the parties and where, given that

16   not all inmates filed grievances, some claims faced potential dismissal.

17          5.        I have expended 302.5 hours to date on these two matters, having, at one point,

18   represented over 150 inmates. In these cases, I agreed to bill at a rate of $475/hr., which, given my

19   experience, is significantly less than the hourly rate for an attorney of my background. By way of
20   example, I was billed out at $350/hr. as a first-year associate back in 2006. Below are my hours to
21   date and Lodestar amount.
22
23                Attorney               Hourly Rate            Hours                    Lodestar
24
                  Fulvio F. Cajina       $475                   302.5                    $143,687.50
25
26
            5.        With the consolidation, and the settlement amount of $2.1 million, the parties have
27
     stipulated to attorneys’ fees of 31.4 percent of the settlement amount, equaling $660,000 in attorneys’
28


                                                          2
             Case 3:18-cv-06155-JCS Document 106-4 Filed 07/19/21 Page 3 of 3




 1   fees. Those fees are to be split (50/50) between Ms. Huang on the one hand, and Mr. Goff and myself
 2   on the other.
 3          6.       Given the compensation agreement I have with my co-counsel, Mr. Goff, I will
 4   receive a 40% share of the attorney’s fees due Mr. Goff’s firm. My estimated compensation in this
 5   case is $132,000 – less than the lodestar amount cited above.
 6
 7
            I declare under penalty of perjury under the laws of the State of California, that the foregoing
 8
     is true and correct. Executed this 19th day of July 2021 at Oakland, California.
 9
10
                                                                  /s/ Fulvio F. Cajina
11
                                                                  Fulvio F. Cajina
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                        3
